972 So. 2d 297 (2008)
James E. PHILLIPS, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2916.
District Court of Appeal of Florida, First District.
January 23, 2008.
James E. Phillips, III, pro se, Appellant.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's order denying his Florida Rule of Criminal Procedure 3.800(a) motion. He pled guilty *298 to possession of a firearm by a convicted felon and battery on a law-enforcement officer, for which he was sentenced as a habitual felony offender to concurrent terms of 20 years' imprisonment and 10 years' imprisonment, respectively. In his motion, the appellant claimed his sentences were illegal because he lacks the sequential predicate offenses required by section 775.084(5), Florida Statutes (Supp.1996). The record on appeal demonstrates that all the appellant's prior convictions were entered on the same day during the same sentencing proceedings. See State v. Richardson, 915 So. 2d 86 (Fla.2005) (rejecting the argument that a defendant is "sentenced" only after he violates the terms of his probation and supervision is revoked). Because the trial court's attachments do not conclusively refute the appellant's claim, we reverse and remand this case for resentencing. See Kuzminski v. State, 848 So. 2d 1229 (Fla. 2d DCA 2003) (reversing and remanding for resentencing where the trial court's attachments did not conclusively refute the appellant's claim that he lacked predicate offenses to be sentenced as a habitual felony offender).
REVERSED AND REMANDED.
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., concur.